NUMBER 13-17-00487-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RUBEN RODRIGUEZ JR.,                                                      Appellant,

                                              v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 105th District Court
                         of Kleberg County, Texas.


                       MEMORANDUM OPINION
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Justice Benavides

      The State charged appellant Ruben Rodriguez Jr., with possession of a controlled

substance with intent to deliver committed on or within 1000 feet of a school, a first–

degree felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.134 (West, Westlaw through

2017 1st C.S.). Rodriguez pleaded guilty to the lesser included offense of possession of

a controlled substance on August 5, 2015. See id. § 481.112. The trial court imposed
a ten-year sentence of imprisonment but suspended it in favor of community supervision

for ten years.

        The State filed a second motion to revoke on June 28, 2017, 1 in which it alleged

that Rodriguez violated the conditions of his supervision by: failing to report for April,

May and June 2017, failing to abide by zero tolerance supervision, and failing to pay

numerous fees totaling over $1600.2

        On August 16, 2017, Rodriguez pled true to all the allegations. Rodriguez testified

at the hearing that he did not pay the fees “because I had too many bills to catch up on.”

Rodriguez explained that he is the only source of income for his family which consists of

his girlfriend and his three children ages nine, seven, ten months, and another on the

way. When he was jailed pending the hearing, his family moved in with his parents

because they could not pay their bills with him in jail. Rodriguez did not explain his failure

to report, other than testifying that in April 2017 he arrived late and had to wait. While

he was waiting, he grew concerned that he would be jailed and left.

        The trial court revoked his supervision and sentenced him to ten years’

imprisonment in the institutional division of the Texas Department of Criminal Justice.

Rodriguez filed a motion to reconsider his punishment after sentencing that the trial court

          1 The first motion to revoke is not in the record, but the parties referenced it during the hearing on

the second motion to revoke. During the previous motion to revoke, he pleaded true to seventeen
allegations which included: not reporting, positive urinalyses, and no community service hours, as well as
failing to attend and complete substance abuse evaluation and treatment.

        2 Rodriguez allegedly failed to pay the following fees: 1. contraband storage fee of $110 by March
1, 2017, 2. Drug Analysis fee of $180 by April 1, 2017, 3. time payment fee of $25 by November 27, 2016,
4. supervision fees of $40 monthly beginning November 2016 through June 2017, 5. supervision fees of
$60 monthly for November 2016 through June 2017, 6. Crime Stoppers fee of $50 by January 1, 2017, 7.
PSI fee of $25 due by December 1, 2016, 8. Victim’s Compensation Fee of $100 due by February 1, 2017,
and 9. Urinalysis Testing Fee arrearage of $160 due by May 1, 2017.

                                                       2
denied.      This appeal followed with Rodriguez’s court-appointed appellate counsel

moving to withdraw and filing an Anders brief. See Anders v. California, 386 U.S. 738,

744 (1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders, Rodriguez’s court-appointed appellate counsel has filed a

brief and a motion to withdraw with this Court, stating that his review of the record yielded

no grounds of error upon which an appeal can be predicated. See id. Counsel’s brief

meets the requirements of Anders as it presents a professional evaluation demonstrating

why there are no arguable grounds to advance on appeal. See In re Schulman, 252
S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not

specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991)

(en banc).

       In compliance with High v. State and Kelly v. State, Rodriguez’s counsel carefully

discussed why, under controlling authority, there is no reversible error in the trial court’s

judgment. See High, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978); Kelly,

436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014). Rodriguez’s appellate counsel also

informed this Court that he: (1) notified Rodriguez that he has filed an Anders brief and

a motion to withdraw; (2) provided Rodriguez with copies of both pleadings; (3) informed




                                             3
Rodriguez of his rights to file a pro se response,3 review the record preparatory to filing

that response, and seek discretionary review if we conclude that the appeal is frivolous;

(4) provided Rodriguez with a form to request a copy of the appellate record; and (5)

informed Rodriguez that the pro se response, if any, should identify for the Court those

issues which he believes the Court should consider in deciding whether the case presents

any meritorious issues. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; see

also In re Schulman, 252 S.W.3d at 409 n.23. More than adequate time has passed,

and Rodriguez has not filed a pro se response.

                                    II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988).       A court of appeals has two options when an Anders brief and a

subsequent pro se response are filed. After reviewing the entire record, it may: (1)

determine that the appeal is wholly frivolous and issue an opinion explaining that it finds

no reversible error; or (2) determine that there are arguable grounds for appeal and

remand the case to the trial court for appointment of new appellate counsel. Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). If the court finds arguable

grounds for appeal, it may not review those grounds until after new counsel has briefed

those issues on appeal. Id.



        3 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether to
case presents any meritorious issues.” See In re Schulman, 252 S.W.3d 403, 407 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                   4
        We have reviewed the entire record and counsel’s brief, and we have found

nothing that would arguably support an appeal. See id. at 827–28 (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

There is no reversible error in the record. Accordingly, the judgment of the trial court is

affirmed.

                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, Rodriguez’s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffrey v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of this Court’s opinion, counsel is ordered to send

a copy of this opinion and this Court’s judgment to Rodriguez and advise him of his right

to file a petition for discretionary review. 4 See TEX. R. APP. P. 48.4; see also In re



        4   No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals, see id
R. 68.3, and should comply with the requirements of the Texas Rule of Appellate Procedure 68.4. See id.
R. 68.4.
                                                       5
Schulman, 252 S.W.3d at 412 n.35; Ex Parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                   IV.     CONCLUSION

       We affirm the judgment of the trial court.



                                                        GINA M. BENAVIDES,
                                                        Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of August, 2018.




                                             6